PeR Curiam.
The discretionary ruling of the trial judge in setting aside the verdict as being contrary to the weight of the evidence is not reviewable on appeal in the absence of abuse of discretion. Here there is no evidence of such abuse. Therfore the appeal will be dismissed. Goodman v. Goodman, 201 N.C. 808, 161 S.E. 686; In re Will of Hargrove, 207 N.C. 280, 176 S.E. 752; Hawley v. Powell, 222 N.C. 713, 24 S.E. 2d 523; Ward v. Cruse, 234 N.C. 388, 67 S.E. 2d 257; Williams v. Stumpf, 243 N.C. 434, 90 S.E. 2d 688.
Appeal Dismissed.